Title: To James Madison from Robert R. Livingston, 5 February 1808
From: Livingston, Robert R.
To: Madison, James



Dear Sir
Clermont 5th. feby. 1808

This will be delivered by Mr. Jasper Livingston grandson of your old acquaintance Mr. Philip Livingston who died in attendance on Congress at York town, & son in law of Judge Livingston.  He is established in the Island of Jamaica  The office of agent for seamen being vacant by the death of Mr. Lenox, he thinks it might be of use to him in his business to have it confered upon him.  As it is a place of much trouble, & no emolument, I presume there will not be many applicants for it.  Should the president have fixed upon no successor to Mr. Lenox, as Mr. Livingston is a man of sense, Spirit, & education, I think his acceptance of the office would be useful to the United States.
I thank you for your obliging information relative to the advise boat, I have availed myself of it by writing to my friends in Europe.  I congratulate you & my country upon the very respectable majority by which you have been nominated to the presidential chair.  You will not doubt the interest I feel in the success of your election & in the honor & happiness you may derive therefrom  With the highest respect & esteem I am Dear Sir Your Most Ob Hum: Servt

Robt. R Livingston

